DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/20/2022.
Claim 1 is amended.
Claims 13-14 are newly added. 
Claims 1-14 are pending. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 1/20/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner uses Ridolfi (WO 0209540 A1) to address the newly added limitation “an elastic material with a hardness between 40 and 70 on a shore A scale.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1-3, 7, and 12, the claim limitation the term “elastic” is a relative term which renders the claim indefinite. The term “elastic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the instant specification lacks any description as to any range of elastic modulus to satisfy the “elastic” claim limitation. Therefore, claims 4-6 and 8-11 are rejected for their dependencies. 
The Examiner notes that the Applicant has defined that the material has a certain hardness in claim 1. However, hardness and elasticity of a material are not the same properties. Hardness is a measure of a material’s resistance to deformation by surface indentation. Elasticity is a measure of the stress to strain of a material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 545899) in view of Ridolfi et al. (WO 0209540 A1) as evidenced by Derrick (US 5350623) and/or Huston (US 6409638).
Regarding claim 1, Smith discloses an improvement relating to cigarette holders (title) including a casing (see Fig.) and a mouthpiece (1; equivalent to a smoking implement) comprising:
a casing (2) being cylindrical in shape (l. 28) including a closed end screw-on base (3) and an open end on another side (see Fig. 1; interpreted as the bottom end that screws onto the cap);
a cap (3) in a cylindrical shape (l. 28) comprising a closed end (see Fig.; interpreted as the bottom end of the cap) and an open end (see Fig.; interpreted as the upper end of the cap that screws onto the casing);
	the cap screwing onto the casing (ll. 56-58; equivalent to configured for removable attachment) and forming an internal cavity within the cap and casing (see Fig.; interpreted as the space occupied by the mouthpiece and cigarette);
	wherein the cavity is sized to fit the mouthpiece (see Fig.) and a cigarette (7; equivalent to a tubular container with a smoking material). 

    PNG
    media_image1.png
    474
    366
    media_image1.png
    Greyscale

	Smith further discloses that the holder (i.e. the mouthpiece) and case may be manufactured from ebonite or other suitable material, for example, artificial resins (ll. 45-51). 
	
However, Smith is silent as to the elastic smoking implement is made from an elastic material with a hardness between 40 and 70 on a shore A scale. 
	Ridolfi teaches a holder device for cigarettes (abstract) comprising a hollow body (1) essentially constituted by a tubular portion (3) for inserting the smoke product (abstract) and a mouthpiece portion (7), wherein the body has elasticity and softness characteristics, is made of a thermally insulating material, and is nontoxic, for example polyethylene, polypropylene, natural latex, or a silicone-base material (p. 2, ll. 34-p. 3, ll. 2). Ridolfi further teaches that prior art cigarette holders made of rigid, opaque or transparent plastics have a rigidity and cold transmitted by the holder to the smoker’s mouth (p. 1, ll. 14-16).
	As evidenced by Derrick, a natural rubber latex sheet has a shore A hardness in the range of 35 to 45 durometer measured according to ASTMD 2240-75 (col. 5, ll. 33-51). As further evidenced by Huston, black natural latex rubber has a durometer of 40 ±5 shore A (col. 2, ll. 44-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Smith to be made out of natural latex having a shore A hardness of 40 ±5 as in Ridolfi because (a) Smith suggests use of other suitable materials such as resins, (b) such a modification is beneficial because it provides a thermally insulating material and suitable to transmit a natural and warm sensation (Ridolfi; p. 2, ll. 34-36), and (c) “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” and “reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put the last opening in a jig-saw puzzle”. See MPEP 2144.07.

Regarding claim 2, modified Smith discloses the mouthpiece is a generally tubular body (see Fig.)  made of latex (Ridolfi; p. 2, ll. 34-p. 3, ll. 2; interpreted as an elastically resilient material) having a mouthpiece end (see Fig.; interpreted as the end that receives the pin 6) and a smoking end (see Fig.; interpreted as the end that receives the cigarette 7).

    PNG
    media_image2.png
    474
    364
    media_image2.png
    Greyscale

Regarding claim 3, modified Smith is silent as to the elastic smoking implement further comprises a smoke screen removably positioned inside thereof between said smoking end and said mouthpiece end.
	Ridolfi further teaches a condensation means (10) including a couple of disks (12, 13; “screen”) each having a plurality of through holes (14, 15), the condensation means is assembled into the body (p. 4, ll. 26-28; “removably positioned inside the elastic smoking implement”) between the mouthpiece (7) and the tubular portion (3; “smoking end”).
	It would have been obvious to said skilled artisan to have added the condensation means as in Ridofli to the hollow body of Smith in order to provide the holder with predefined purifying capacities of the smoke such that the device can be used for cigarettes without filters or for cigars (p. 4, ll. 26-33).The addition of the condensation means with progressively decreasing diameters can be used as a nicotine cessation program (Ridolfi; p. 5, ll. 1-3). 

Regarding claim 5, regarding the claim limitation “said smoking end is sized and configured to elastically expand and removably accept said tubular container with smoking material at least partially inserted therein,” this limitation has been considered and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Smith is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. 
Specifically, the cigarette (7) is partially inserted into the mouthpiece which is made out of an elastic material and is therefore expected to elastically expand to accept a cigarette. 

Regarding claim 6, modified Smith further discloses that the cigarette receiving end of the holder forms a push fit in the casing in an air tight manner (ll. 29-36). 
Regarding the claim limitation “said smoking end…configured to elastically compress and removably fit inside said open end,” this limitation has been considered and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Smith is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the mouthpiece which is made out of an elastic material and is therefore expected to elastically compress to form a press fit with the casing.

Regarding claim 7, modified Smith discloses that the mouthpiece end is sized to removable fit inside the open end of the cap (see Fig.), the cap adapted to fit onto the open end of the casing to enclose the cigarette and hold in an air tight manner (ll. 29-36) and includes a pin (6) that enters the cigarette holder (ll. 35-40). 
Regarding the claim limitation “said mouthpiece end is configured to elastically compress,” this limitation has been considered and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Smith is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the mouthpiece which is made out of an elastic material and is therefore expected to elastically compress.

Regarding claim 8, modified Smith further discloses that the open end of the cap (5) includes external threads (see Fig.; interpreted as a protrusion) and the open end of the casing (2) includes internal threads (see Fig.; interpreted as a corresponding depression), the cap screwing onto the casing (ll. 56-58; equivalent to a push-and-turn lock in between)

Regarding claim 11, modified Smith discloses the cigarette end of the holder and the casing for a push fit, and the casing and cap are adapted to fit onto the open end of the casing to enclose the cigarette and holder in an air tight manner (ll. 29-36; see also claim 1-2; i.e. the casing and cap have an airtight seal in between the open ends).

Regarding claim 13, modified Smith is silent as to the elastic smoking implement having an internal portion of a generally tapered shape extending from a minimal diameter generally in the middle thereof towards larger internal diameters at both the mouthpiece end and the smoking end thereof.
Ridolfi further teaches the body (1) having the mouthpiece portion (7) having the outlet (8) and a tubular portion (3) having a conic invitation (4), the internal portion having a minimal diameter in the middle and generally tapers at both the outlet (8) and conic invitation (4) (see Fig. below).

    PNG
    media_image3.png
    313
    315
    media_image3.png
    Greyscale

	It would have been obvious to said skilled artisan to have modified the internal portion of modified Smith’s mouthpiece to include the tapering internal shape of Ridolfi in order to (a) accommodate the condensation means (10) (see above) and (b) make it easier for insertion of a smoking provide (Ridolfi; p. 3, ll. 16-17).

Regarding claim 14, modified Smith is silent as to the elastic smoking implement comprising a compressible sealing gasket formed about an outer surface thereof. 
	Ridolfi further teaches the body (1) includes an external thickening (16; “compressible sealing gasket”) for allowing an easy taking of the smoker’s lips or teeth on the hollow body (p. 3, ll. 4-7). One of ordinary skill in the art would appreciate that the external thickening would create a seal with a user’s lips. 
	It would have been obvious to said skilled artisan to have added the external thickening as in Ridolfi to modified Smith’s mouthpiece in order to allow for an easy taking of the mouthpiece between a smoker’s lips and teeth (Ridolfi; p. 3, ll. 4-7). 
	 The Examiner notes that the claim does not specify what the “compressible sealing gasket” forms a seal with. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 545899) in view of Ridolfi et al. (WO 0209540 A1) as evidenced by Derrick (US 5350623) and/or Huston (US 6409638) as applied to claim 1 and 2 above, and further in view of Kobal (US 2006/0272659; of record).
Regarding claim 4, modified Smith discloses the article as discussed above with respect to claim 2.
However, Smith is silent as to said mouthpiece end is sized and configured to elastically expand and removably accept a cylindrical smoke filter at least partially inserted therein for an airtight press-fit arrangement.
	Kobal teaches a smoking article (abstract) comprising the modular smoking article (20’; Fig. 3) including a cigarette (24) inserted within a first end (see Fig. 3) and a conventional cigarette filter (72) inserted into a second end (Fig. 3; para. 6, 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s mouthpiece end to accept a conventional cigarette filter as in Kobal in order to enable the cigarette to be smoked with the filter (Kobal; para. 38), thereby increasing the filter capacity of the article as a whole. 
	Regarding the claim limitation “for an airtight press-fit attachment,” this limitation has been considered and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
However, because the device of modified Smith is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Smith’s mouthpiece is elastic and includes a cavity cigarette filter that is essentially the same size as the mouthpiece end hole (see Fig. 3 of Kobal) and is therefore expected to form an airtight press-fit attachment. 

Regarding claim 12, modified Smith discloses the internal cavity is sized to accept the mouthpiece (1) and cigarette (7) on one side thereof (see Fig.), and a filter inserted into the mouth end (as modified by Kobal above).
However, modified Smith does not explicitly teach said internal cavity sized to accept said cylindrical smoke filter positioned at least partially in said smoking implement on the other side thereof.
It would have been obvious to said skilled artisan to have modified the length of the cap of Smith since such a modification involves a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04 (IV).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 545899) in view of Ridolfi et al. (WO 0209540 A1) as evidenced by Derrick (US 5350623) and/or Huston (US 6409638) as applied to claim 8 above, and further in view of Fortkort (US 2019/0183179; of record).
Regarding claim 9, modified Smith discloses the article as discussed above with respect to claim 8.
However, modified Smith is silent as to a cover marker next to said protrusion, and a housing marker next to said depression, whereby said housing marker and cover marker when aligned indicating proper orientation for attachment or removal of the carrying case cover to or from the carrying case housing. 
	Fortkort teaches a container for self-administration of cannabinoids (abstract) comprising: a cap (109, 204; Fig. 1-2) and a container (103, 203), container and cap are equipped with indicia, including arrows or triangles (para. 50; Fig. 2) which must be properly aligned in order for the cap to be removed from the container (para. 50), the cap may be equipped with suitable features (161) which operate in conjunction with features defined in the container to impart a child-proof locking mechanism (para. 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the indicia as in Fortkort to the cap and casing of Smith in order to require proper alignment of indicia in the cap and container before allowing the cap to be removed in order to impart a child-proof locking mechanism (Fortkort; para. 47, 50). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 545899) in view of Ridolfi et al. (WO 0209540 A1) and Fortkort (US 2019/0183179) as evidenced by Derrick (US 5350623) and/or Huston (US 6409638) as applied to claim 9 above, and further in view of Hsu (US 5367781; of record).
Regarding claim 10, modified Smith discloses the article as discussed above with respect to claim 9.
However, modified Smith is silent as to the cover market is made with fluorescent paint to be visible in the dark. 
Hsu teaches a directional indicator (abstract) comprising a fluorescent mark (22) and a needle pointer (32) which may be coated with a layer of fluorescent paste such that alignment of the mark and point can be performed in dark conditions (Col. 2, ll. 35-42). Hsu is reasonably pertinent to the problem solved by the inventors of using fluorescent paint so that markers may glow in the dark to be visible even in poor lighting conditions (see para. 45 of the instant specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a fluorescent paste as in Hsu to the alignment indicia of modified Smith in order to achieve the predictable and beneficial result of allowing the alignment of such indicia in the dark (Hsu; col. 2, ll. 35-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712